Case 1:20-cv-00360-LEK-ATB Document9 Filed 04/27/20 Page1of1

 

 

ADMITTED TO PRACTICE IN: JAMES M. MALONEY

NEw YORK; NEW JERSEY;

UNITED STATES SUPREME COURT; ATTORNEY AT LAW

U.S. COURTS OF APPEALS FOR THE

SECOND AND THIRD CIRCUITS; PROCTOR. IN ADMIRALTY TEL: (516) 767-1395
U.S. DISTRICT COURTS FOR THE .

EASTERN DISTRICT OF TEXAS, FAX: (516) 708-1395
DISTRICT OF NEW JERSEY, = ae ae)

NORTHERN DISTRICT OF FLORIDA,

NORTHERN DISTRICT OF ILLINOIS, E-MAIL ADDRESS:

DISTRICT OF CONNECTICUT, AND - maritimelaw@nyu.edu
NORTHERN, SOUTHERN & EASTERN P.O. Box 551

DISTRICTS OF NEW YORK; U.S.

COURT OF INTERNATIONAL TRADE; 33 BAYVIEW AVENUE

U.S. COURT OF FEDERAL CLAIMS.
PORT WASHINGTON, NY 11050

Monday, April 27, 2020

Via ECF Re: Dark Storm Industries LLC et al. v.
Cuomo et al., 20-cv-360

Hon. Andrew T. Baxter

United States Magistrate Judge

United States District Court for the Northern District of New York

Dear Judge Baxter:

I represent the plaintiffs in the above-captioned matter and write (having first sought last
week to work out a reasonable compromise with opposing counsel) to request a reconsideration
of that part of Your Honor’s text order of April 22 (DE 8) that, perhaps inadvertently, reset the
date on which the answer of Defendant Empire State Development Corporation (“ESD”) is due
from April 24 (see docket entry dated April 7) to May 7, 2020.

' Briefly, the stipulation (DE 7) did nothing to change the date that ESD’s answer was due,
and plaintiffs had gone to considerable effort to serve that defendant early on in order to expedite
the progress of this case in which the rights not only of plaintiffs but of many others similarly
situated throughout the state are being restricted. Delays in this litigation work unfairness.

Last week, in a communication that discussed the foregoing in considerably greater detail,
the undersigned proposed to opposing counsel that ESD’s answer be filed by tomorrow, Tuesday,
April 28. There has been no response to that proposal.

Accordingly, and in the interests of reasonable compromise, plaintiffs hereby request that
the deadline for the answer of Defendant Empire State Development Corporation be reset to this
Wednesday, April 28, 2020.

Respectfully,

James M. Maloney

cc: all parties via ECF
